Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 05/09/2022 has been entered. Claims 1-6, 8, 19-20, 32-36, 38-39, 42, 48-49, and 55 are pending. Claims 1-6, 8, 19-20, 32-36, and 38-39 are currently under consideration. Claims 42, 48-49, and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions. The declaration of John McCafferty under 37 CFR §1.130 (a) filed on 05/09/2022 has been considered by the office. 

Withdrawn Objections and/or Rejections
The rejection of claims 1-6, 8, 19-20, 32-36, and 38-39 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of amended claims.

Information Disclosure Statement
The information disclosure statement filed on 05/09/2022 has been considered and an initialed copy is attached to the office action. 

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 1-6, 8, 19-20, 32-36, and 38-39 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The basis for the rejection is set forth in the office action mailed on 02/09/2022.

Applicant argues that the specification exemplifies the use of both VL domains (examples 1 to 15 and 17 to 21) and VH domains (example 16) as recipient scaffold domains. Applicant argues that cysteine-rich peptide is an ion channel modulating peptide, a venom peptide or a knottin and that the term "cysteine-rich peptide" is a technical term in the art that defines a specific class of peptides. Applicant argues that given the extensive knowledge in the art about the structure of cysteine rich peptides, a person skilled in the art would understand that a representative number of species is disclosed in the specification and the applicant was in possession of the genus of donor scaffold domains that are cysteine rich peptides as claimed.

Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reasons. For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. 

In the instant case, the claims are drawn to a broad genus of binding members without definitive structural features. The claims recite what the binding member does but do not point out what they actually are. The specification discloses generating ion channel blocking antibodies by fusing knottin to peripheral CDR loops (see Examples). Such a disclosure is insufficient to support the broad scope of the claims: “the fusion protein comprises a donor diversity scaffold domain inserted into a recipient diversity scaffold domain.” Moreover, claim 1 recites a limitation, “wherein the cysteine-rich peptide is an ion channel modulating peptide, a venom peptide or a knottin”. While Applicant argues that cysteine-rich peptide is a well-known term, there is no common structural attributes taught in the prior art for the ion channel modulating peptides, venom peptides or knottins. Taking an ion channel modulating peptide as an example, there is no unambiguous definition for the ion channel modulating peptides in the specification; there is no disclosure of the structural features of the ion channel modulating peptides in the specification; and the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what an additional ion channel modulating peptide might be. Furthermore, the specification does not disclose a single binding member, wherein the partner domain binds to hNav1.7; the specification does not disclose a single binding member, wherein the partner domain binds to hNav1.7 but does not bind to other human sodium channels; the specification does not disclose a single binding member that binds to hNav1.7 and a second target molecule expressed on neuronal cells.

Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics for the binding members, the specification does not provide adequate written description of the genus of the binding members recited in the instant claims.

Claim Rejections under 35 USC § 103(a)
(i). The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(ii). Claims 1-6 and 8 are rejected under 35 U.S.C.103(a) as being unpatentable over McCafferty et al. (Scaffolds within scaffolds: generating ion channel blocking antibodies by fusing knottin to peripheral CDR loops. 2015, retrieved from the internet; #4 reference cited in IDS) in view of Cardoso et al. (Mol. Pharmacol. 88(2):291-303, 2015).

McCafferty et al. teach a binding member that binds and inhibits ion channel Kv1.3 or ASIC1a, the binding member comprises a partner domain, an antibody variable domain VH, and a fusion protein comprising a donor diversity scaffold domain, ShK or PcTx1, inserted into a recipient diversity scaffold domain, an antibody variable domain VL; i.e., ShK or PcTx1 is inserted into the VLCD2 position (see the crystal structure of a KnotBody Fab and Section iv. Generation ion channel modulators).

McCafferty et al. do not teach a binding member that binds and inhibits human sodium channel Nav1.7 (hNaV1.7), wherein the donor diversity scaffold domain is a specific inhibitor of hNaV1.7, ProTx-III.
Cardoso et al. teach a specific inhibitor of hNaV1.7, ProTx-III (see, e.g., Abstract), which comprises the amino acid sequence of DCLKFGWKCNPRNDKCCSGLKCGSNHNWCKLHI and is 100% identical to the amino acid sequence of ProTx-III disclosed in Table 31. Cardoso et al. teach the inhibitor help the development of more selective and potent hNaV1.7 inhibitors for treatment of chronic pain (end of Abstract).

It would also have been obvious for one skilled in the art to make a binding member that binds and inhibits hNav1.7, wherein the donor diversity scaffold domain is a specific inhibitor of hNaV1.7, ProTx-III, with a reasonable expectation of success. One would have been motivated to do so because hNaV1.7 is known in the art to be critical to pain and modulation of hNav1.7 activity offers a therapeutic potential in the treatment of pain disorders.

(iii). Response to Applicant’s argument
In the declaration of John McCafferty under 37 CFR §1.130 (a) filed on 05/09/2022, Mr. McCafferty states that the reference of McCafferty et al. was published less than a year prior to the July 12 2017 priority date of the application. Applicant also argues that the McCafferty does not have a publication date that is before the present priority date. This is not persuasive because the IDS filed on 04/02/2020 by Applicant clearly indicates poster day of 2015 (see below). Applicant has not addressed this issue. If this (the poster day) is incorrect, an IDS needs to be filed to correct the error.



    PNG
    media_image1.png
    365
    674
    media_image1.png
    Greyscale


Claim Objections

Claim 8 is objected to because (i). the claim recites both ProTx-III and SEQ ID NO: 366, which appear to be the same; (ii). the claim does not provide a sequence identifier (SEQ ID NO) for ProTx-III 2M, HwTx-IV 3M, GpTx-1 4M or ProTx-III. Appropriate correction is required.
Conclusion
No claims are allowed.

Advisory Information
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
May 15, 2022